DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/27/2021 has been entered. Claims 1-6, 13-18, and 20 have been canceled. Claims 21-32 have been added. Claims 7-12 and 21-32 are pending.
Allowable Subject Matter
Claims 7-12 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20100231505 teaches a user wears a glove (including a glove that covers only finger tips), which has a motion detection sensor (based on the same principle as a laser mouse or an optical mouse) and a tactile sensor (a conductive rubber, a piezoelectric element or the like) mounted on each finger-tip part thereof, on each hand (like mounting a small laser mouse or optical mouse on each fingertip), motion information about each fingertip is transmitted to an information processing device, such as a personal computer (PC), a PDA and a cellular phone, the position of each fingertip is displayed on a virtual keyboard shown on a display of the information processing device, and the tactile sensor detects the pressure on a fingertip when the fingertip is pressed against an arbitrary object, such as a desk, thereby allowing input of a key corresponding to the fingertip pressed against the arbitrary object. 20160054797 teaches a glove interface object is provided, comprising: an index 
Prior arts fail to disclose or suggest a computer-implemented method, comprising: identifying a user that is currently wearing a digital glove coupled to a computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating pressure data and at least one flex sensor for generating flex data; loading digital pen settings for the identified user; detecting input at the computing device via use of a digital pen; and augmenting the input detected at the computing device using the digital pen settings loaded for the identified user that is currently wearing the digital glove coupled to the computing device. Although claim 27 states the limitation, “one or more computer storage media storing instructions that, when executed by one or more processing units, cause a computing device to perform operations comprising:”, paragraph 137 of the specification further elaborates on the description of media to include, “For purposes of the claims, the phrase "computer storage medium," and variations thereof, does not include waves or signals per se or communication media
Claim 7, prior arts fail to disclose or suggest a computer-implemented method, comprising: identifying a user that is currently wearing a digital glove coupled to a computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating pressure data and at least one flex sensor for generating flex data; loading digital pen settings for the identified user; detecting input at the computing device via use of a digital pen; obtaining the pressure data and the flex data from the digital glove coupled to the computing device; determining, based at least in part on the pressure data and the flex data, that the digital glove is being used to hold the digital pen; and augmenting the input detected at the computing device using the digital pen settings loaded for the identified user that is currently wearing the digital glove coupled to the computing device.
Claim 21, prior arts fail to disclose or suggest a computing device comprising: one or more processing units; and computer storage media storing instructions that, when executed by the one or more processing units, cause the computing device to perform operations comprising: identifying a user that is currently wearing a digital glove coupled to the computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating pressure data and at least one flex sensor for generating flex data; loading digital pen settings for the identified user; detecting input at the computing device via use of a digital pen; Serial No.: 16/207,892-3- Atty Docket No.: 9272USNewport IP, LLC Atty/Agent: Jacob P. Rohwerobtaining the pressure data and the flex data from the digital glove coupled to the computing device; determining, based at least in part on the pressure data and 
Claim 27, prior arts fail to disclose or suggest one or more computer storage media storing instructions that, when executed by one or more processing units, cause a computing device to perform operations comprising: identifying a user that is currently wearing a digital glove coupled to the computing device, the digital glove comprising a plurality of fingers, each of the plurality of fingers comprising at least one tactile pressure sensor for generating pressure data and at least one flex sensor for generating flex data; loading digital pen settings for the identified user; detecting input at the computing device via use of a digital pen; obtaining the pressure data and the flex data from the digital glove coupled to the computing device; determining, based at least in part on the pressure data and the flex data, that the digital glove is being used to hold the digital pen; and augmenting the input detected at the computing device using the digital pen settings loaded for the identified user that is currently wearing the digital glove coupled to the computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/17/2021